*467SUMMARY ORDER
Plaintiff-appellant Sayed A. Monsif appeals, pro se, from an August 6, 2007, judgment entered against him by the District Court. In his underlying complaint of November 17, 2006, Monsif asked the District Court to set aside his liability for responsible-person assessments against him under 26 U.S.C. § 6672, respecting the unpaid trust fund taxes of Kato Worldwide LTD, of which he was formerly the Chief Financial Officer, pursuant to 26 U.S.C. § 6380. In an August 2, 2007, Order, the District Court determined that to the extent Monsif was appealing either one of the two Notices of Determination by the Internal Revenue Service (“IRS”) against him, the District Court lacked jurisdiction. The District Court further concluded that if it were to liberally construe Monsifs complaint as an appeal of the IRS’s assessment of civil penalties against him, there was no indication that the IRS abused its discretion in assessing those penalties. Accordingly, the District Court granted the government’s motion to affirm the IRS’s Notice of Determination. Monsif filed a timely notice of appeal. We assume the parties’ familiarity with the remaining factual and procedural history of the case.
For substantially the reasons stated in the District Court’s August 2, 2007, Order, we affirm the judgment of the District Court. To the extent that Monsif raises new claims on appeal, they are not reviewable here. See Amalgamated Clothing & Textile Workers Union v. Wal-Mart Stores, Inc., 54 F.3d 69, 73 (2d Cir.1995).
We reject all of plaintiff’s claims on appeal. Accordingly, the judgment of the District Court is AFFIRMED.